Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Weidner (US 2017/0305280) in view of Perreault 

Re Claim 1; Weidner discloses an off-board transmitter (202) for wirelessly providing AC power to load an electric vehicle (EV) or a plug-in electric vehicle (PEV), the transmitter comprising: 
a DC voltage source (208); 
an inverter (236) configured: 
to receive a DC voltage from the DC voltage source, and convert the DC voltage to a high-frequency AC voltage; (Fig. 2)
 a primary coil (206) configured to wirelessly transmit the high-frequency AC voltage; (Fig. 2)
a notch detector (amplifier) configured to: sense the high-frequency AC voltage as a sensing signal, and 
detect notches in the sensing signal caused by varying coupling between the primary coil and a pick-up coil of the EV/PEV, (“Par 0046 The base charging system power converter 336 may include a load sensing circuit (not shown) for detecting the presence or absence of active electric vehicle receivers in the vicinity of the near field generated by the base system induction coil 304. By way of example, a load sensing circuit monitors the current flowing to the power amplifier, which is affected by the presence or absence of active receivers in the vicinity of the near field generated by base system induction coil 104a. Detection of changes to the loading on the power amplifier may be monitored by the base charging system controller 342 for use in determining whether to enable the oscillator for transmitting energy, to communicate with an active receiver, or a combination thereof.” In an inductive circuit, when frequency increases, the circuit current decreases and vice versa)
 the pick-up coil configured to receive the high-frequency AC voltage when the primary coil and the pick-up coil are disposed adjacent to each other; (Fig. 2)
Weidner does not disclose apply first driving signals to the inverter such that a first deadtime is provided between complementary switching instances of the inverter phase legs, and set a level of operating frequency, provided by the drive signal, to a first level, and set a level of the DC voltage, provided by the DC voltage source to the inverter, to a first level. 
However, Perreault apply first driving signals to the inverter such that a first deadtime is provided between complementary switching instances of the inverter phase legs, and set a level of operating frequency, provided by the drive signal, to a first level, and set a level of the DC voltage, provided by the DC voltage source to the inverter, to a first level. (Par 35, 36 and 86).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have controlled the inverter of Weidner as shown by Perreault, motivated by the desire to transmit the efficiently regulate the amount of power to be transferred so that the load is adequately powered. 

Re Claim 2; Weidner discloses a wherein the notch detector comprises an operational amplifier. (Par 0046)

Re Claim 4; Weidner discloses a wherein a frequency of the fundamental component of the high-frequency AC voltage is 22 kHz or 85 kHz. (Par 0027)

Re Claim 5; Weidner discloses a wherein the driver circuitry comprises a microcontroller, an ASIC, or an FPGA. (Par 0065)

Re Claim 6; Weidner discloses a wireless power transfer (WPT) system for wirelessly providing AC power to an electric vehicle or a plug-in electric vehicle, the WPT system comprising: the off-board transmitter of claim 1; and an on-board receiver comprising a pick-up coil (222). (Fig. 2)

Re Claims 7 and 8; Weidner discloses for which: a WPT system power rating of 100 kW, (Par 0027) Weidner does not disclose and the second level of the DC voltage is in a voltage range of 350-800 V and wherein the first level of the DC voltage is in a voltage range of 5-50V.
Furthermore, it has held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
11/18/2022Primary Examiner, Art Unit 2836